DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (JP 2008-074073).
	With respect to claim 1, Nakayama et al. teaches a screen plate comprising 
a plate frame (4), and 
a screen gauze (100) formed of warp and weft fibers (10, 20) each made of a synthetic fiber (Paragraphs 0015, 0019, 0021, 0026), and

Nakayama et al.  does not explicitly disclose a thickness of the screen gauze stretched on the plate frame is 88% or less based on a thickness of the screen gauze under application of no tensile force.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Additionally, it is noted that paragraphs 0032-0035, 0044 teaches stretching the screen 100.  One of ordinary skill in the art before the effective filing date would have recognized providing a gauze with a select degree of stretch/tension would achieve the optimum degree of thickness to provide an improved screen material resulting in an improved print product.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gauze taught by Newman to provide a thickness of the screen gauze stretched on the plate frame is 88% or less based on a thickness of the screen gauze under application of no tensile force since such modification would result in providing an improved screen material resulting in an improved print product.
With respect to claim 2, Nakayama et al.  teaches the claimed invention however is silent with respect to the particulars of a thickness of the screen gauze stretched on the plate frame is 70% or more based on a thickness of the screen gauze under application of no tensile force.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Additionally, it is noted that paragraphs 0032-0035, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gauze taught by Nakayama et al. to provide a thickness of the screen gauze stretched on the plate frame is 70% or morebased on a thickness of the screen gauze under application of no tensile force since such modification would result in providing an improved screen material resulting in an improved print product.
With respect to claim 3, Nakayama et al. teaches a screen with a synthetic fiber comprises a liquid crystal polymer (Paragraphs 0038, 0039 and 0057).
With respect to claim 4, Nakayama et al. teaches the warp and weft fibers are monofilaments (Paragraph 0028).
With respect to claims 5 and 6, the structure of rejected claim 1 during the method of manufacturing would achieve the steps of claims 5 and 6. Therefore, when the apparatus is operated in the intended method, the recited steps of the method of manufacturing are necessarily performed. 

3.	Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent 5,365,840).
	With respect to claim 1, Newman teaches a screen plate comprising 
a plate frame (10), and 

wherein the screen gauze (38, 38”) is stretched on the plate frame (10) under application of a predetermined tensile force (Column 4, Lines 58-Column 5, Line 5, Figures 8-10).
Newman does not explicitly disclose a thickness of the screen gauze stretched on the plate frame is 88% or less based on a thickness of the screen gauze under application of no tensile force.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Additionally, it is noted that the table in columns 5 and 6 provides multiple mesh threads, preferred thread diameters, open % and tension ranges.  One of ordinary skill in the art before the effective filing date would have recognized providing a gauze with a select degree of tension would achieve the optimum degree of thickness to provide an improved screen material resulting in an improved print product.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gauze taught by Newman to provide a thickness of the screen gauze stretched on the plate frame is 88% or less based on a thickness of the screen gauze under application of no tensile force since such modification would result in providing an improved screen material resulting in an improved print product.
With respect to claim 2, Newman teaches the claimed invention however is silent with respect to the particulars of a thickness of the screen gauze stretched on the plate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gauze taught by Newman to provide a thickness of the screen gauze stretched on the plate frame is 70% or morebased on a thickness of the screen gauze under application of no tensile force since such modification would result in providing an improved screen material resulting in an improved print product.
With respect to claim 4, Newman teaches the warp and weft fibers are monofilaments (Column 3, Lines 61-65).
With respect to claims 5 and 6, the structure of rejected claim 1 during the method of manufacturing would achieve the steps of claims 5 and 6. Therefore, when the apparatus is operated in the intended method, the recited steps of the method of manufacturing are necessarily performed. 

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent 5,365,840) in view of Nakayama et al. (JP 2008-074073).
With respect to claim 4, Newman teaches the claimed invention with the exception of the synthetic fiber comprises a liquid crystal polymer.  
	Nakayama et al. teaches a screen with a synthetic fiber comprises a liquid crystal polymer (Paragraphs 0038, 0039 and 0057).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screen of Newman with a screen with synthetic fiber of liquid crystal polymer as taught by Nakayama et al. since it would require obvious substitution of one known screen for another screen made of liquid crystal polymer for the purpose of providing a highly crystal oriented fibril structure with strength in the orientation direction. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Yoshioka (US Publication 2020/0399821), Usui (US Publication 2016/0129685), Chousa (US Publication 2015/0314588), Broker (US Patent 9,333,740), Mazaki (US Patent 5,473,981) and Tomoyasu (US Patent 4,959,260) teaches printing screens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853